Exhibit 10.7

Executive Agreement

NONQUALIFIED STOCK OPTION AGREEMENT

Tailored Brands, Inc.
2016 Long-Term Incentive Plan

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made between
Tailored Brands, Inc., a Texas corporation (the “Company”), and
________________________________ (the “Executive”) effective as of
__________ __, 20___  (the “Grant Date”), pursuant to the Tailored Brands, Inc.
2016 Long-Term Incentive Plan (the “Plan”), a copy of which previously has been
made available to the Executive and the terms and provisions of which are
incorporated by reference herein.  Capitalized terms that are not specifically
defined in this Agreement shall have the meanings ascribed to them in the Plan
or the Tailored Brands, Inc. Senior Executive Change in Control Severance Plan,
adopted effective September 8, 2016 (the “Change in Control Plan”).

Whereas,  the Company desires to grant to the Executive the nonqualified stock
option specified herein, subject to the terms and conditions of this Agreement;
and

Whereas,  the Executive desires to have the opportunity to receive from the
Company a nonqualified stock option subject to the terms and conditions of this
Agreement;

Now,  Therefore,  in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.         Grant of the Option.  Subject to the terms of the Plan and this
Agreement, on the Grant Date the Company has granted to the Executive an option
to purchase _______________ shares of Stock (the “Common Stock”) at a price of
$__________ per share, subject to adjustment as provided in the Plan (the
“Option”).  The Option shall vest and become exercisable as set forth below:

(a)        No portion of the Option may be exercised until the Executive has
completed one (1) year of continuous employment with the Company or any
Affiliate following the Grant Date.

(b)        The Option shall vest and may be exercised in accordance with the
following schedule:

 

 

 

 

 

 

Date
of
Vesting

    

Additional Percentage
of Option Vested and
Exercisable

    

Additional Number of Shares
With Respect to Which
Option May Be Exercised

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

Executive Agreement

(c)        To the extent not exercised, installments shall be cumulative and may
be exercised in whole or in part until the Option expires and terminates as
provided in Section 4 of this Agreement.

(d)        In no event shall the Option be exercisable on or after the tenth
anniversary of the Grant Date.

2.         Nontransferability.  Except as specified below, the Option shall not
be transferable or assignable by the Executive other than by will or the laws of
descent and distribution, and shall be exercisable during the Executive’s
lifetime only by the Executive.

3.         No Vesting After Termination of Employment.  In the event the
Executive’s employment with the Company and all Affiliates terminates for any
reason, the Option shall not continue to vest after such termination of
employment.

4.         Expiration and Termination of the Option.  The Option shall expire,
terminate and become null and void as provided in this Section 4.

(a)        The Option shall expire and terminate on the earlier of (i) the last
day of the 10-year period commencing on the Grant Date (the “Option General
Expiration Date”) or (ii) one day less than one month after the termination of
the Executive’s employment with the Company and all Affiliates for any reason
other than death, Disability or Retirement.

(b)        In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive’s death while the Executive
is employed by the Company or any Affiliate and before the Option otherwise
terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s death, during which one year
period the Executive’s executors, administrators or any person or persons to
whom the Option may be transferred by will or by the laws of descent and
distribution, shall be entitled to exercise the Option in respect of the number
of shares of Stock that the Executive would have been entitled to purchase had
the Executive exercised the Option on the date the Executive’s employment with
the Company and all Affiliates terminated as a result of the Executive’s death.

(c)        In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive incurring a Disability while
the Executive is employed by the Company or any Affiliate and before the Option
otherwise terminates as provided in Section 4(a) of this Agreement, the Option
shall expire and terminate on the earlier of (i) the Option General Expiration
Date or (ii) one year following the date on which the Executive’s employment
with the Company and all Affiliates terminates as a result of the Executive
incurring a Disability, during which one year period the Executive shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Executive would have been entitled to purchase had the Executive exercised
the Option on the date the Executive’s employment with the Company and all
Affiliates terminated as a result of the Executive incurring a Disability.

(d)        In the event the Executive’s employment with the Company and all
Affiliates terminates as a result of the Executive’s Retirement before the
Option otherwise





-2-

--------------------------------------------------------------------------------

 

Executive Agreement

terminates as provided in Section 4(a) of this Agreement, the Option shall
expire and terminate on the earlier of (i) the Option General Expiration Date or
(ii) one year following the date of the Executive’s Retirement, during which one
year period the Executive shall be entitled to exercise the Option in respect of
the number of shares of Stock that the Executive would have been entitled to
purchase had the Executive exercised the Option on the date of the Executive’s
Retirement and if the Executive dies within that one year period, any rights the
Executive may have had to exercise the Option shall be exercisable by the
Executive’s executors, administrators or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution, as
appropriate, for the remainder of such one year period.

5.         Amendment and Waiver.  Except as otherwise provided herein or in the
Plan or as necessary to implement the provisions of the Plan, this Agreement may
be amended, modified or superseded only by written instrument executed by the
Company and the Executive.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Executive.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

6.         Not an Employment Agreement.  The grant of the Option imposes no
obligation on the Company or any Affiliate to employ the Executive for any
period.  This Agreement is not an employment agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment relationship
between the Executive and the Company or any Affiliate or to guarantee the right
to remain employed by the Company or any Affiliate for any specified term.

7.         No Rights of a Shareholder.  The Executive shall not have any rights
as a shareholder with respect to any shares of Stock covered by the Option until
the date of the issuance of the stock certificate or certificates to the
Executive for such shares of Stock following the Executive’s exercise of the
Option, in whole or in part, pursuant to its terms and conditions of this
Agreement and the Plan and payment for such shares of Stock and all withholding
tax obligations with respect thereto.  No adjustment shall be made for dividends
or other rights for which the record date is prior to the date such certificate
or certificates are issued.

8.         Limits on Exercisability.  The Option shall not be exercisable until
(a) the effective registration under the Securities Act of 1933, as amended (the
“Act”), of the shares of Stock to be received pursuant to this Agreement (unless
in the opinion of counsel for the Company such offering is exempt from
registration under the Act); and (b) compliance with all other applicable
laws.  If the Executive is an officer or “affiliate” of the Company (as such
term is defined under the Act), the Executive consents to the placing on the
certificate for any shares of Stock acquired upon exercise of the Option of an
appropriate legend restricting resale or other transfer of such shares of Stock,
except in accordance with the Act and all applicable rules thereunder.



-3-

--------------------------------------------------------------------------------

 

Executive Agreement

9.         No Fractional Shares.  All provisions of this Agreement concern whole
shares of Stock.  If the application of any provision hereunder would yield a
fractional share of Stock, such fractional share of Stock shall be rounded down
to the next whole share of Stock if it is less than 0.5 and rounded up to the
next whole share of Stock if it is 0.5 or more.

10.       Tax Withholding.  To the extent that the receipt or exercise of the
Option results in income to the Executive for federal, state or local income,
employment or other tax purposes with respect to which the Company or any
Affiliate has a withholding obligation, the Executive shall deliver to the
Company at the time of such receipt or exercise, as the case may be, such amount
of money as the Company or any Affiliate may require to meet its obligation
under applicable tax laws or regulations, and, if the Executive fails to do so,
the Company is authorized to withhold from the shares of Stock issued under this
Agreement or from any cash or stock remuneration then or thereafter payable to
the Executive in any capacity any tax required to be withheld by reason of such
resulting income, including (without limitation) the shares of Stock, sufficient
to satisfy the withholding obligation based on the Fair Market Value of the
Stock on the date that the withholding obligation arises.

11.       Governing Law and Severability.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

12.       Notices.  Any offer, notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Executive at the Executive’s residential address indicated beneath the
Executive’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile (confirmation of such receipt
by confirmed facsimile transmission being deemed receipt of communications sent
by facsimile); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

13.       Successors and Assigns.  This Agreement shall, except as herein stated
to the contrary, bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to the Executive, the Executive’s permitted
assigns, executors, administrators, agents, legal and personal representatives.

14.       Type of Option.  The Option is a nonqualified stock option which is
not intended to be governed by section 422 of the Code.

15.       Acceptance of Plan Terms.  In accepting the Option and this Agreement,
the Executive accepts and agrees to be bound by all the terms and conditions of
the Plan.



-4-

--------------------------------------------------------------------------------

 

Executive Agreement

16.       Forfeiture for Cause.    Notwithstanding any other provision of this
Agreement, the Option granted hereunder shall be subject to the Forfeiture for
Cause provisions contained in Section 4.7 of the Plan. 

17.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

18.       Effect on Other Agreements.  The parties acknowledge and agree that,
with the exception of the Change in Control Plan or an employment agreement, if
either or both are applicable to the Executive, the provisions of this Agreement
shall supersede any and all other agreements and rights that the Executive has
under any agreements or arrangements between the Executive and the Company,
whether in writing or otherwise, with respect to the matters set forth herein.

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Executive has executed this
Agreement, all effective as of the date first above written.

 

    

TAILORED BRANDS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

-5-

--------------------------------------------------------------------------------